Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status 

Claims 1-7, 9, 11-21 have been examined.  Claims 1-4, 6-7, 9, 11-15, 19-21 have been amended. Claim 8, 10 has been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites dispense the total available dosage of the first medication that is different than the total ordered dosage of the ordered medication.””.
Para 0015, Specification has been reproduced as below: 
[Para 0015] In some embodiments, an ordered medication may be mapped to a table, database, list, catalog, etc., to make several determinations, including which medications are available for dispensing, available dosages of those medications, etc. Once the system has determined which medications are compatible with the order, the system may compute dispensed dosages, quantities of tablets/capsules, etc. based on the order. For example, if the order is for 110mg of Doxycycline Hyclate but available inventory of that drug is 50mg tablets and capsules and 100mg tablets and capsules, the system may round 110mg down to 100mg, and order either two8527905 v1 Page 4 of 32 Nonprovisional Patent Application CRNI.27481150mg tablets/capsules or one 100mg capsule for each administration to the patient/individual. The system may also determine which dispensing station has the medication, and if there are multiple, may select one based on location, etc. The system, during processing, may also determine how to route the instructions to the dispensing station, schedule jobs for various dispensing events, and generate an administration schedule for the patient. Once these determinations have been made, the system ensures that other components perform the drug mixing, counting, packaging, labeling, dispensing, marking TOA as dispensed, and the like. 

Further Specification, Paragraphs 0050 describes as below 

Once all of the information above has been gathered, the system begins to 
perform various processing functions. Initially, the system rounds the ordered dosage to 100 mg, as this particular medication is not available in 10 mg increments. Doxycycline Hyclate 50mg capsules are chosen by the system and considered for calculations. Because of inventory constrains, as shown above, the system determines the smallest dispensable unit as 50mg, such that 2 capsules of the 50mg medication will be dispensed to fulfill a single 100mg dose. In this case, capsules and tablets are interchangeable, but may not be in other cases.”

As described in Para 0014 and Para 0050, specification, the disclosure does not provide sufficient dosage to fulfill or to dispense the dosage in the ordered medication. Rounding 110mg down to 100mg, and order either two8527905 v1 Page 4 of 32 Nonprovisional Patent Application CRNI.27481150mg tablets/capsules or one 100mg capsule for each administration is insufficient dosage amount for dispensing the ordered medication. The specification does not demonstrate the applicant has made an invention that achieves the “fulfilling” function because the invention does not described with sufficient details of “dispensing or fulfilling the ordered medication” such that one of ordinary skill in the art reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US. 20050033606) in view of Utech et al. (US. 20140214199A1). 

With respect to claim 1, Miller teaches a system for facilitating a dispensing of a medication for administration to an individual based on a dispensing event, the system comprising: a processor; and 
one or more computer storage hardware devices storing computer-usable instructions that, when used by the processor, cause the processor to: 
determine an ordered medication and a total ordered dosage of the ordered medication (‘606; Abstract: review a Physician initiated medication order prior to the order being entered into a pharmacy order processing system and to enter data identifying a correct product and a pathway of administration and drug vendor, that are compatible with a pharmacy inventory to fulfill the order.; Para 0011: FIG. 7 shows a user interface display image window enabling a user to select preferences determining content and characteristics of medication order presentation windows; Para 0022: FIG. 9 shows a flowchart of a process used by pharmacy application 16 in conjunction with medication order processing and administration system 13 in processing orders for a particular patient to provide validated medication orders for dispensation. In step 702 after the start at step 701, application 16 receives data representing a first order initiated by a physician via order system 13 (FIG. 1) to provide a particular medication to a particular patient. The data representing the first order includes an order code, compatible with a common code set employed by system 13 and application 16, identifying the particular medication. The data representing the first order also includes other data items comprising one or more of, (a) a medication identifier, (b) a drug vendor identifier, (c) an identifier identifying a method of administration of a medication as well as the medication, (d) an identifier identifying a method of administration, the medication and a form of the medication, (e) an identifier of a form of a medication, (f) a dosage form strength identifier,…);
identify one or more medications that 
correspond to the ordered medication (‘606: Abstract: A search processor searches an inventory of medications to identify a plurality of candidate medications for the particular medication in response to the received first order); 
that are available for dispensing from at least one of a plurality of dispensing stations capable of communicating with the system (606; Para 0036: A physician places an order for a desired treatment and a pharmacist uses application 16 to determine how it is dispensed. Application 16 allows a pharmacist to review a physician order and pick a pathway that best suites the order placed by the physician and to complete any additional information that is needed to make it dispensable); and 
that have an associated dispensable unit, wherein the associated dispensable unit is a unit of the one or more medication that are available for dispensing to formulate a dosage (‘606; Abstract: identifying correct medication; Para 0030: identifying medication order with an associated dispensable unit less than the dosage as illustrated in Fig. 6; Para 0036: Pharmacy application 16 uses a drug identifier to link an order for medication initiated via system 13 to a dispensable product that is stocked in a pharmacy for administration by a nurse to a patient. As an example, a physician orders “Tylenol 500 mg tablet Four Times a Day Oral”. A pharmacist processing the order (received from order system 13) using pharmacy application 16, is presented with four generic versions of a product that are available to be dispensed. These are Acetametaphin 50 mg tablet, 100 mg tablet, 250 mg tablet and 500 mg tablet. The pharmacist uses application 16 to review inventory information for a nurse station where the patient is residing and determines whether to dispense the medication from the pharmacy as a 500 mg tablet or as 250 mg tablets because only 250 mg tablets are stored at the care unit or the patient's floor. The pharmacist in response enters two 250 mg tablets into the order.); 
determine the associated dispensable unit for at least one of the one or more medications that are available for dispensing and correspond to the ordered medication (‘606; Para 0034: The FIG. 2 image form enables a user to dispense complex medications when a medication is only available in certain sizes, for example. As an illustration, Gentamiacin comes in 5 mg, 10 mg and 15 mg tablets. Therefore, if a physician orders a 35 mg dose, it requires a pharmacist to use two 15 mg tablets and a 5 mg tablet. Para 0036: Pharmacy application 16 uses a drug identifier to link an order for medication initiated via system 13 to a dispensable product that is stocked in a pharmacy for administration by a nurse to a patient. As an example, a physician orders “Tylenol 500 mg tablet Four Times a Day Oral”. A pharmacist processing the order (received from order system 13) using pharmacy application 16, is presented with four generic versions of a product that are available to be dispensed. These are Acetametaphin 50 mg tablet, 100 mg tablet, 250 mg tablet and 500 mg tablet. The pharmacist uses application 16 to review inventory information for a nurse station where the patient is residing and determines whether to dispense the medication from the pharmacy as a 500 mg tablet or as 250 mg tablets because only 250 mg tablets are stored at the care unit or the patient's floor. The pharmacist in response enters two 250 mg tablets into the order. ); 
select a first medication of the one or more  medication identified; based, on the associated dispensable unit of the first medication available for dispensing in various quantities determine that a total available dosage of the first medication is different from the total ordered dosage of the ordered medication, (‘606; Para 0036: Pharmacy application 16 uses a drug identifier to link an order for medication initiated via system 13 to a dispensable product that is stocked in a pharmacy for administration by a nurse to a patient. As an example, a physician orders “Tylenol 500 mg tablet Four Times a Day Oral”. A pharmacist processing the order (received from order system 13) using pharmacy application 16, is presented with four generic versions of a product that are available to be dispensed. These are Acetametaphin 50 mg tablet, 100 mg tablet, 250 mg tablet and 500 mg tablet. The pharmacist uses application 16 to review inventory information for a nurse station where the patient is residing and determines whether to dispense the medication from the pharmacy as a 500 mg tablet or as 250 mg tablets because only 250 mg tablets are stored at the care unit or the patient's floor. The pharmacist in response enters two 250 mg tablets into the order) and thus, the 250mg tablet is less than the first dosage of 500 mg)
receive an acknowledgment that the total available dosage of the first medication has been dispensed (‘606; Para 0039: Application 16 identifies a medication name in a received order and determines whether the medication named is compatible with a specified administration route and strength and volume indicated in the received order, for example. Application 16 initiates generation and communication of an alert message to a user in response to detection of an order inconsistency and prompts a user to initiate a search on the medication generic name to identify correct and internally compatible medication information). 
Miller does not disclose a dispensing station and an acknowledgement. However, Miller discloses a system for use in dispensing medication includes an input processor for receiving data representing a first order to provide a particular medication to a particular patient. A search processor searches an inventory of medications to identify a plurality of candidate medications for the particular medication in response to the received first order (‘606; Abstract) and existing medication order processing systems typically convey information to a pharmacy information system using an HL7 transaction message for the acknowledgement fir dispensing the ordered medication(‘606; Para 0035). 
Miller does not, but Utech teaches 
automatically and without human intervention communicate an instruction to one of the plurality of dispensing stations to dispense the total available dosage of the first medication that is different than the total ordered dosage of the ordered medication (‘199; Para 0044: the medication dispensing device 140 may consider an ordered medication's equivalencies when one or more of the following criteria are satisfied: the ordered item results in an invalid amount, e.g. a fractional amount, the ordered item is inactive, the ordered item is not loaded, the ordered item is out of stock, there is insufficient quantity of the ordered item;).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of claim invention to modify the system of Miller with the technique of 

With respect to claim 2, the combined art teaches the system of claim 1, Miller discloses wherein the processor is further caused to determine an administration schedule based on the total available dosage (‘606; Para 0014: medication schedule). 

With respect to claim 3, the combined art teaches the system of claim 1, Miller discloses wherein the processor is further caused to identify a dispensing station from the plurality of dispensing stations based, at least, on the identified dispensing station having the total available dosage (‘606; Para 0034). 

With respect to claim 4, Miller teaches One or more non-transitory computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising:
receiving a dispensing event associated with an order for an individual, the order comprising an ordered medication and a total ordered dosage of the ordered medication; processing the dispensing event, the processing comprising: 
(1)    mapping the ordered medication listed in the dispensing event to a table that includes a plurality of available medications that have an associated dispensable unit for each available medication the associated dispensable unit being a unit of the available medication to formulate a dosage: (‘606; Fig. 6: mapping item 607),
(‘606; Abstract: identifying correct medication; Para 0030: identifying medication order with an associated dispensable unit less than the dosage as illustrated in Fig. 6),
(3)   determining the associated dispensable unit for each of the one or more  available medications 
(4)  select a first medication of the one or more available medications; and
(5) based on the associated dispensable unit of the first medication available for dispensing in the various quantities, determine that a total available dosage of the first medication is less than the total ordered dosage (‘606; Para 0036: Pharmacy application 16 uses a drug identifier to link an order for medication initiated via system 13 to a dispensable product that is stocked in a pharmacy for administration by a nurse to a patient. As an example, a physician orders “Tylenol 500 mg tablet Four Times a Day Oral”. A pharmacist processing the order (received from order system 13) using pharmacy application 16, is presented with four generic versions of a product that are available to be dispensed. These are Acetametaphin 50 mg tablet, 100 mg tablet, 250 mg tablet and 500 mg tablet. The pharmacist uses application 16 to review inventory information for a nurse station where the patient is residing and determines whether to dispense the medication from the pharmacy as a 500 mg tablet or as 250 mg tablets because only 250 mg tablets are stored at the care unit or the patient's floor. The pharmacist in response enters two 250 mg tablets into the order; Para 0037: An order entered and processed using system 13 and received by application 16 contains an order type identifier indicating a level of detail at which a medication is specified). The  the 250mg tablet as second dosage is less than the first dosage of 500 mg of the ordered medication); and 
instructing a dispensing station to dispense the total available dosage of the first medication that is less than the total ordered dosage of the ordered medication (‘606; Para 0039: Application 16 identifies a medication name in a received order and determines whether the medication named is compatible with a specified administration route and strength and volume indicated in the received order, for example. Application 16 initiates generation and communication of an alert message to a user in response to detection of an order inconsistency and prompts a user to initiate a search on the medication generic name to identify correct and internally compatible medication information). 
Miller does not disclose a dispensing station and an acknowledgement. However, Miller discloses a system for use in dispensing medication includes an input processor for receiving data representing a first order to provide a particular medication to a particular patient. A search processor searches an inventory of medications to identify a plurality of candidate medications for the particular medication in response to the received first order (‘606; Abstract) and existing medication order processing systems typically convey information to a pharmacy information system using an HL7 transaction message for the acknowledgement fir dispensing the ordered medication(‘606; Para 0035).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of claim invention to make use of medication order processing and 
Claim 13 is rejected as the same reason with claim 4.

With respect to claim 5, Miller teaches the one or more computer storage media of claim 4, wherein the dispensing event comprises patient identification information and ordered medication information (‘606; Para 0022). 

With respect to claim 6, the combined art teaches the one or more computer storage media of claim 4, Miller discloses further comprising determining a quantity of the first dispensable unit to be administered within a period of time(‘606; Para 0034). 

With respect to claim 7, the combined art teaches the one or more computer storage media of claim 4, Miller discloses further comprising identifying a dispensing station in which the one of the one or more available medications resides (‘606; Abstract: pharmacy). 

With respect to claim 9, the combined art teaches the one or more computer storage media of claim 4, Miller discloses further comprising determining an administration schedule for the individual based on the total available dosage (‘606; Abstract). 

With respect to claim 11 the combined art teaches the one or more computer storage media of claim 4, Miller discloses further comprising based on the instructing, (‘606; Abstract). 

With respect to claim 12, the combined art r teaches the one or more computer storage media of claim 4, Miller discloses receiving an acknowledgment event indicating that the total available dosage of the one of the one or more available medications has been dispensed from the dispensing station (‘606; Fig. 6, Fig. 9). 

With respect to claim 14, the combined art teaches the method of claim 13, Miller discloses further comprising identifying the dispensing station from a plurality of dispensing stations based, at least, on the identified dispensing station having the total available dosage (‘606; Para 0036).

With respect to claim 15, the combined art teaches the method of claim 13, Miller discloses further comprising determining an administration schedule based on the total available dosage (‘606; Abstract; Fig. 6). 

With respect to claim 16, the combined art teaches the method of claim 15, Miller discloses wherein the administration schedule is determined based on an ordered administration schedule in the dispensing event (‘606; Abstract). . 

With respect to claim 17, the combined art teaches the method of claim 13, Miler disclosesfurther comprising generating administration instructions for the administration of first medication (‘606; fig. 6). 

With respect to claim 18, the combined art teaches the method of claim 17, Miller discloses further comprising generating routing instructions for communicating instruction for the administration to the dispensing station. (‘606; Fig. 6 illustrating freq instruction).  

With respect to claim 19, the combined art r teaches the method of claim 18, Miller discloses wherein automatically instructing, without human intervention, the dispensing station further comprises routing the instruction for the administration to the dispensing station according to the routing instructions (‘606; Fig. 6 illustrating route instruction). 

With respect to claim 20, the combined art teaches the method of claim 13, Miller discloses wherein selecting the first medication further comprises analyzing inventory availability information and comparability information of the one or more medications and the ordered medication (‘606; Abstract: inventory).

With respect to claim 21, the combined art teaches the one or more computer storage media of claim 4, Miller discloses wherein the total available dosage comprises a first total strength of an active drug for a particular administration to the individual (‘606; Para 0036-0037).


Response to Arguments
Applicant's arguments filed 08/31/2020 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on reference of Utech applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686